 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS, aka NERRAH                        No. 2:19-cv-1338 KJN P
      BROWN,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      DR. CHRISTINE S. BARBER, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding pro se. On January 30, 2020, plaintiff signed and
19   presented to prison authorities for mailing, a motion for sanctions under Rule 11 of the Federal
20   Rules of Civil Procedure. Such motion accompanied his objections to the January 24, 2020
21   findings and recommendations. On February 25, 2020, the district court adopted the findings and
22   recommendations over plaintiff’s objections.
23          Rule 11(c)(2) of the Federal Rules of Civil Procedure requires that the moving party serve
24   the motion for sanctions on the offending party 21 days before filing it with the court. Accord
25   Truesdell v. S. Cal. Permanente Med. Grp., 293 F.3d 1146, 1151 (9th Cir. 2002) (explaining that
26   a movant satisfies Rule 11’s “mandatory 21 day safe-harbor period” by serving “the allegedly
27   offending party with a filing-ready motion as notice that it plans to seek sanctions”).
28
                                                        1
 1             The proof of service appended to plaintiff’s motion indicates that on January 30, 2020,

 2   plaintiff served the motion on Deputy Attorney General Lucas L. Hennes, who responded to the

 3   court’s orders by special appearance, the same day plaintiff mailed the motion to the court.

 4   Plaintiff fails to set forth any other facts demonstrating he complied with Rule 11(c). Thus,

 5   plaintiff failed to provide notice as required under Rule 11 and is denied on that basis.1

 6             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 54) is denied.

 7   Dated: March 3, 2020

 8

 9

10
     /wilk1338.san
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
       Moreover, in light of the district court’s order adopting the findings and recommendations,
28   plaintiff’s motion is now moot.
                                                         2
